MARTIN MARIETTA MATERIALS, INC.
AMENDED AND RESTATED
SUPPLEMENTAL EXCESS RETIREMENT PLAN
SECTION 1. ESTABLISHMENT AND PURPOSE OF PLAN
     The Martin Marietta Materials, Inc. Supplemental Excess Retirement Plan
(“Plan”) is hereby established by Martin Marietta Materials, Inc., a North
Carolina corporation (the “Corporation”). The purpose of this Plan is to provide
additional, supplemental benefits to employees of Martin Marietta Materials,
Inc. and certain of its subsidiaries or affiliates to replace vested retirement
and death benefits that would otherwise be payable under certain other
retirement plans of the Corporation and such subsidiaries or affiliates but for:
     (1) the limitations of Sections 401(a)(17) and 415 of the Internal Revenue
Code of 1986, as amended (“Code”); and
     (2) the incidental death benefit rule of Treas. Reg. § 1.401-1(b)(1)(i).
     Lockheed Martin Corporation, as successor to Martin Marietta Corporation,
maintained the Martin Marietta Corporation Supplemental Excess Retirement Plan
(the “Martin Marietta Corporation Plan”) effective September 28, 1978. This Plan
is intended to supersede and replace the Martin Marietta Corporation Plan with
respect to Employees covered by this Plan.
     This Plan is intended to be unfunded and is maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.
SECTION 2. DEFINITIONS
     The following terms as used in this Plan shall have the following meanings:
     “Administrator” (within the meaning of Section 3(16)(A) of ERISA) means
Martin Marietta Materials, Inc. Martin Marietta Materials, Inc.’s
responsibilities as Administrator, under this Plan and under law, shall, except
as otherwise provided in this Plan, be carried out by or under the supervision
of a Benefit Plan Committee appointed by and serving at the pleasure of Martin
Marietta Materials, Inc.
     “Base Salary” means the highest annual rate of base salary that the
Employee receives from the Corporation or its affiliates in any pay period
within the twelve-month period ending on the date of a Change of Control.
     “Board” means the Board of Directors of the Corporation.
     “Cause” means the Employee’s having been convicted in a court of competent
jurisdiction of a felony or has been adjudged by a court of competent
jurisdiction to be liable for

 



--------------------------------------------------------------------------------



 



fraudulent or dishonest conduct, or gross abuse of authority or discretion, with
respect to the Company, and such conviction or adjudication has become final and
non-appealable. The Employee shall not be deemed to have been terminated for
Cause, unless the Corporation shall have given the Employee (A) notice setting
forth, in reasonable detail, the facts and circumstances claimed to provide a
basis for termination for Cause, (B) a reasonable opportunity for the Employee,
together with his counsel, to be heard before the Board and (C) a notice of
termination stating that, in the reasonable judgment of the Board, the Employee
was guilty of conduct set forth in the preceding sentence, and specifying the
particulars thereof in reasonable detail.
     “Change of Control” means:
          (i) The acquisition on or after October 18, 1996 by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (an “Acquiring
Person”) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 40% or more of either (A) the fully diluted shares of
common stock of the Corporation, as reflected on the Corporation’s financial
statements (the “Outstanding Corporation Common Stock”), or (B) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control: (X) any acquisition by the Corporation or any “affiliate” of the
Corporation, within the meaning of 17 C.F.R. § 230.405 (an “Affiliate”), (Y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any Affiliate of the Corporation or (Z) any
acquisition by any entity pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (iii) of this definition; or
          (ii) Individuals who constitute the Incumbent Board cease for any
reason to constitute at least a majority of the Board; or
          (iii) Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, and (B) no Person (excluding any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any Affiliate of the Corporation, or such corporation resulting from such
Business Combination or any Affiliate of

 



--------------------------------------------------------------------------------



 



such corporation) beneficially owns, directly or indirectly, 40% or more of,
respectively, the fully diluted shares of common stock of the corporation
resulting from such Business Combination, as reflected on such corporation’s
financial statements, or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
          (iv) Approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
     “Corporation” means Martin Marietta Materials, Inc.
     “Death” means a death that occurs other than by reason of suicide.
     “Disability” means a medically determined physical or mental impairment
that qualifies the Employee for benefits under the Company’s long-term
disability program, provided that the Employee would be considered “disabled”
under Treas. Reg. § 1.409A-3(i)(4). An Employee shall not be deemed to have
incurred a Disability until such benefits actually become payable (i.e., after
any applicable waiting period). If the Corporation does not maintain a long-term
disability program, or if the Employee does not elect coverage under such
program, Disability shall have the meaning ascribed to it by Treas. Reg. §
1.409A-3(i)(4).
     “Employee” means a person employed by the Corporation or a subsidiary or
affiliate and who is a participant of a Retirement Plan of the Corporation.
     “Good Reason” means (i) a good faith determination by the Employee that the
Corporation or any of its officers has (A) taken any action which materially and
adversely changes the Employee’s position (including titles), authority or
responsibilities with the Corporation or reduces the Employee’s ability to carry
out his duties and responsibilities with the Corporation or (B) has failed to
take any action where such failure results in material and adverse changes in
the Employee’s position, (including titles), authority or responsibilities with
the Corporation or reduces the Employee’s ability to carry out his duties and
responsibilities with the Corporation; (ii) a reduction in the Employee’s Base
Salary or other forms of compensation (including, without limitation, any equity
compensation); or (iii) requiring the Employee to be employed at any location
more than 35 miles further from his principal residence than the location at
which the Employee was employed immediately preceding the Change of Control, in
any case of (i), (ii) or (iii) without the Employee’s prior written consent.
     “Incumbent Board” means a member of the Board of Directors of the
Corporation who is not an Acquiring Person, or an affiliate (as defined in
Rule 12b-2 of the Exchange Act) or an associate (as defined in Rule 12b-2 of the
Exchange Act) of an Acquiring Person, or a representative or nominee of an
Acquiring Person.

 



--------------------------------------------------------------------------------



 



     “Lump Sum Value” means the actuarial present value of a Participant’s
benefits based upon the assumptions used to determine lump sum value under the
applicable provisions of the Retirement Plan for the purpose of determining
whether the Retirement Plan benefit shall be paid in a lump-sum settlement,
provided that for the purposes of this Plan the applicable look-back month shall
be second calendar month immediately preceding the calendar month that contains
the annuity starting date for the distribution. Notwithstanding anything in this
Plan to the contrary, the Corporation cannot amend this Plan to revise the
definition of “Lump Sum Value” or to revise any of the assumptions, components
or inputs used to calculate Lump Sum Value.
     “Participant” means an Employee to whom this Plan applies as provided in
Section 3 or, (except as otherwise prohibited by the context) upon and following
such Participant’s death, his surviving spouse or beneficiary(ies), if any, with
respect to any death benefit payable to them under this Plan.
     “Retirement Plan” means the Martin Marietta Materials, Inc. Pension Plan
for Salaried Employees as in effect from time to time (including such plan as it
may be renamed and including any successor plan thereto for salaried employees
or the portion of a plan which portion is a separate benefit structure for
salaried employees and is a successor thereto).
     “Termination of Employment” means any cessation of a Participant’s
employment by the Corporation that constitutes a “separation from service”
within the meaning of Treas. Reg. 1.409A-1(h), including any such cessation by
reason of death, which shall be deemed to occur immediately following the date
on which the Participant separates from service.
     “Tier One Participants” means the Participants listed on Exhibit A to this
Plan.
SECTION 3. ELIGIBILITY
     This Plan shall apply to any Employee who is a participant in the
Retirement Plan and whose benefits under the Retirement Plan are limited or
reduced by the limitations of Section 401(a)(17) or 415 of the Code, and, in the
case of death, whose death benefits under the Retirement Plan are limited or
reduced by the incidental death benefit rule of Treas. Reg. § 1.401-1(b)(1)(i).
SECTION 4. AMOUNT OF BENEFITS
     4.1 A Participant shall receive a retirement from this Plan equal to the
excess, if any, of (1) the benefit (adjusted by Section 11 if applicable) that
would have been paid under the Retirement Plan (as the same may be in effect
from time to time) if the Retirement Plan did not include the limitations
imposed by Sections 401(a)(17) and 415 of the Code over (2) the benefit actually
payable under the Retirement Plan.
     4.2 The designated Retirement Plan beneficiary of a Participant who is
entitled to receive a death benefit under Article VIII, Pre-Retirement Death
Benefit, of the Retirement Plan shall receive a lump sum pre-retirement death
benefit from this Plan equal to the excess, if any, of (1) the lump sum
pre-retirement death benefit which would have been paid to such designated

 



--------------------------------------------------------------------------------



 



beneficiary pursuant to the Retirement Plan if such payment were not limited by
(i) Section 401(a)(17) of the Code and (ii) the incidental death benefit rule of
Treas. Reg. § 1.401-1(b)(1)(i) (as interpreted in Revenue Ruling 85-15) over
(2) the lump sum death benefit actually payable under Article VIII of the
Retirement Plan.
     4.3 The surviving spouse of a Participant who is entitled to receive a
death benefit under Article VII, Pre-Retirement Surviving Spouse Benefit, of the
Retirement Plan shall receive a lump sum pre-retirement death benefit
actuarially equivalent to the pre-retirement surviving spouse annuity from this
Plan equal to the excess, if any, of (1) the pre-retirement surviving spouse
annuity benefit which would have been paid to such surviving spouse pursuant to
the Retirement Plan if such payment were not limited by (i) Sections 401(a)(17)
and 415 of the Code and (ii) the incidental death benefit rule of Treas. Reg. §
1.401-1(b)(1)(i) (as interpreted in Revenue Ruling 85-15) over (2) the
pre-retirement surviving spouse annuity benefit actually payable under Article
VII of the Retirement Plan.
     4.4 In no event shall the computation of benefits under this Plan take into
account any service performed by a Participant after separation from employment
with the Corporation or its subsidiaries and affiliates. (This limitation is not
intended to prevent the addition of years of credited service as provided in
Section 11.)
     4.5 Benefits shall be payable under this Plan only to Participants who
retire or otherwise terminate employment from the Corporation or any designated
subsidiary or affiliate after the effective date of this Plan or, with respect
to death benefits under Sections 4.2 and 4.3, who die after the effective date
of this Plan. (Any former Employee who was covered under the Martin Marietta
Corporation Plan and whose benefits commenced prior to such effective date under
the Martin Marietta Corporation Plan shall continue to receive from this Plan
the same benefits such former Employee was receiving under the Martin Marietta
Corporation Plan.) The benefit payable to or with respect to a Participant under
this Plan shall be determined based on the Participant’s entire Retirement Plan
benefit without distinction as to what part of such benefit, if any, may have
accrued before and what part after the effective date of this Plan.
     4.6 Except as otherwise provided in Section 11.3, a Participant shall be
entitled to receive vested retirement and death benefits under this Plan if and
only if the Participant’s retirement benefit under the Retirement Plan is
vested.
SECTION 5. PAYMENTS OF BENEFITS
     5.1 Any benefit payable under the Plan shall be paid upon the lapse of six
months following the Participant’s Termination of Employment in the form of a
cash lump sum payment equal to the Lump Sum Value of the benefits as of the date
of such Termination of Employment.
     5.2 If the Lump Sum Value of the benefit under this Plan and any other
deferred amounts under agreements, methods, programs, or other arrangements
treated with the Plan as a single nonqualified deferred compensation plan under
Treas. Reg. 1.409A-1(c)(2) is not greater than the applicable dollar amount
under Section 402(g)(1)(B) of the Code as of the Participant’s Termination of
Employment (or at such other time determined by the Administrator in its
discretion), the Participant’s benefit under this Plan shall be paid out in a
cash lump sum as soon

 



--------------------------------------------------------------------------------



 



as practicable following the Participant’s Termination of Employment (or such
other time determined by the Plan Administrator).
     5.3 Any amount required to be withheld under applicable Federal, state and
local income tax laws shall be withheld from any payments under this Plan and
the amount of the payments shall be reduced by the amount so withheld.
     5.4 All payments under this Plan shall be made from the general funds of
the Corporation. The Corporation may, at its discretion, establish a trust to
hold assets from which benefits payments may be made. This Plan is intended in
all events to be unfunded within the meaning of ERISA and for all purposes under
the Code.
SECTION 6. BENEFICIARY DESIGNATION
     The Participant may designate a beneficiary to receive after the
Participant’s death any benefit payment to be made after the Participant’s
death, which beneficiary is different from the person who is receiving the
Retirement Plan. Such beneficiary designation must be made and received by the
Administrator prior to the Participant’s death. In the absence of such a
designation, the benefits shall be paid to same person who is receiving the
Retirement Plan benefits.
SECTION 7. AMENDMENT AND TERMINATION
     The Corporation may:
     (1) terminate this Plan with respect to future Participants or future
benefit accruals for current Participants; and
     (2) amend this Plan in any respect, at any time (except that the definition
of “Lump Sum Value” and any of the assumptions, components or inputs used to
calculate Lump Sum Value may not be amended).
However, without the agreement of the Participant, no such termination or
amendment may reduce the amount of any then accrued benefit of any Participant
or otherwise diminish the rights of any Participant with respect to such accrued
benefit and any such purported termination or amendment shall be void. The
prohibition against reduction in the accrued benefit shall not be interpreted in
any manner that would result in a Participant, beneficiary or surviving spouse
actually receiving from the Retirement Plan and this Plan, combined, a benefit
greater than such person would be entitled to receive under the Retirement Plan
alone (except as a result of Section 13) if the limitations of
Sections 401(a)(17) and 415 of the Code and the incidental death benefit rule of
Treas. Reg. § 1.401-1(b)(1)(i) (as interpreted in Revenue Ruling 85-15) did not
apply.
SECTION 8. ADMINISTRATION
     8.1 The Corporation is the plan sponsor under Section 3(16)(B) of ERISA.

 



--------------------------------------------------------------------------------



 



     8.2 The Administrator is the named fiduciary of this Plan and as such shall
have the authority to control and manage the operation and administration of
this Plan except as otherwise expressly provided in this plan document. The
named fiduciary may designate persons other than the named fiduciary to carry
out fiduciary responsibilities under this Plan.
     8.3 The Administrator has the authority (without limitation as to other
authority) to delegate its duties to agents and to make rules and regulations
that it believes are necessary or appropriate to carry out this Plan.
     8.4 The Administrator has the discretion as a Plan fiduciary (i) to
interpret and construe the terms and provisions of this Plan (including any
rules or regulations adopted under this Plan), (ii) to determine eligibility to
participate in this Plan and (iii) to make factual determinations in connection
with any of the foregoing. A decision of the Administrator with respect to any
matter pertaining to this Plan including without limitation the Employees
determined to be Participants, the benefits payable, and the construction or
interpretation of any provision thereof, shall be conclusive and binding upon
all interested persons.
SECTION 9. CLAIMS PROCEDURE
     9.1 A Participant with an interest in this Plan shall have the right to
file a claim for benefits under this Plan and to appeal any denial of a claim
for benefits. Any request for a Plan benefit or to clarify the Participant’s
rights to future benefits under the terms of this Plan shall be considered to be
a claim.
     9.2 A claim for benefits will be considered as having been made when
submitted by the Participant (or by such claimant’s authorized representative)
to the Administrator. No particular form is required for the claim, but the
written claim must identify the name of the claimant and describe generally the
benefit to which the claimant believes he is entitled. The claim may be
delivered personally during normal business hours or mailed to the
Administrator.
     9.3 The Administrator will determine whether, or to what extent, the claim
may be allowed or denied under the terms of this Plan. If the claim is wholly or
partially denied, the claimant shall be so informed by written notice within
90 days after the day the claim is submitted unless special circumstances
require an extension of time for processing the claim. If such an extension of
time for processing is required, written notice of the extension shall be
furnished to the claimant prior to the termination of the initial 90-day period.
Such extension may not exceed an additional 90 days from the end of the initial
90-day period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Administrator expects
to render the final decision. If written notice of denial of a claim (in whole
or in part) is not furnished within the initial 90-day period after the claim is
sent to the Administrator (or, if applicable, the extended 90-day period), the
claimant shall consider that his claim has been denied just as if he had
received actual notice of denial.
     9.4 The notice informing the claimant that his claim has been wholly or
partially denied shall be written in a manner calculated to be understood by the
claimant and shall include:

 



--------------------------------------------------------------------------------



 



          (1) The specific reason(s) for the denial.
          (2) Specific reference to pertinent Plan provisions on which the
denial is based.
          (3) A description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary.
          (4) Appropriate information as to the steps to be taken if the
Participant or beneficiary wishes to submit his claim for review.
     9.5 If the claim is wholly or partially denied, the claimant (or his
authorized representative) may file an appeal of the denied claim with the
Administrator requesting that the claim be reviewed. The Administrator shall
conduct a full and fair review of each appealed claim and its denial. Unless the
Administrator notifies the claimant that due to the nature of the benefit and
other attendant circumstances he is entitled to a greater period of time within
which to submit his request for review of a denied claim, the claimant shall
have 60 days after he (or his authorized representative) receives written notice
of denial of his claim within which such request must be submitted to the
Administrator.
     9.6. The request for review of a denied claim must be made in writing. In
connection with making such request, the claimant or his authorized
representative may:
          (1) Review pertinent documents.
          (2) Submit issues and comments in writing.
     9.7 The decision of the Administrator regarding the appeal shall be
promptly given to the claimant in writing and shall normally be given no later
than 60 days following the receipt of the request for review. However, if
special circumstances (for example, if the Administrator decides to hold a
hearing on the appeal) require a further extension of time for processing, the
decision shall be rendered as soon as possible, but no later than 120 days after
receipt of the request for review. However, if the Administrator holds regularly
scheduled meetings at least quarterly, a decision on review shall be made by no
later than the date of the meeting which immediately follows the Administrator’s
receipt of a request for review, unless the request is filed within 30 days
preceding the date of such meeting. In such case, a decision may be made by no
later than the date of the second meeting following the Administrator’s receipt
of the request for review. If special circumstances (for example, if the
Administrator decides to hold a hearing on the appeal) require a further
extension of time for processing, the decision shall be rendered as soon as
possible, but no later than the third meeting following the Administrator’s
receipt of the request for review. If special circumstances require that the
decision will be made beyond the initial time for furnishing the decision,
written notice of the extension shall be furnished to the claimant (or his
authorized representative) prior to the commencement of the extension. The
decision on review shall be in writing and shall be furnished to the claimant or
to his authorized representative within the appropriate time for the decision.
If a written decision on review is not furnished within the appropriate time,
the claim shall be deemed to have been denied on appeal.

 



--------------------------------------------------------------------------------



 



     9.8 The Administrator may, in its sole discretion, decide to hold a hearing
if it determines that a hearing is necessary or appropriate in order to make a
full and fair review of the appealed claim.
     9.9 The decision on review shall include specific reasons for the decision,
written in a manner calculated to be understood by the claimant, as well as
specific references to the pertinent Plan provisions on which the decision is
based.
     9.10 A Participant must exhaust his rights to file a claim and to request a
review of the denial of his claim before bringing any civil action to recover
benefits due to him under the terms of this Plan, to enforce his rights under
the terms of this Plan, or to clarify his rights to future benefits under the
terms of this Plan.
     9.11 The Administrator shall exercise its responsibility and authority
under this claims procedure as a fiduciary and, in such capacity, shall have the
discretionary authority and responsibility (1) to interpret and construe this
Plan and any rules or regulations under this Plan, (2) to determine the
eligibility of Employees to participate in this Plan, and the rights of
Participants to receive benefits under this Plan, and (3) to make factual
determinations in connection with any of the foregoing.
SECTION 10. GENERAL PROVISIONS
     10.1 Nothing in this Plan shall be deemed to give any person the right to
remain in the employ of the Corporation, its subsidiaries or affiliates or
affect the right of the Corporation to terminate any Participant’s employment
with or without cause.
     10.2 No right or interest of any person entitled to a benefit under this
Plan shall be subject to voluntary or involuntary alienation, assignment, or
transfer of any kind.
     10.3 This Plan shall be construed and administered in accordance with the
laws of the State of North Carolina to the extent that such laws are not
preempted by Federal law.
SECTION 11. CHANGE OF CONTROL
     11.1 In the event of a Change of Control, the Participant’s benefits under
this Plan shall be determined by taking into account the rules of Section 11.2
through 11.5 (including Appendix I).
     11.2 If, during the two year period following the effective date of a
Change in Control, the Corporation terminates the Participant’s employment other
than for Cause or Disability, or the Participant terminates his employment for
Good Reason, or in the event of the Employee’s Death while in active employment
with the Company, or for Tier One Participants, if during the thirty day period
following the two year anniversary of the effective date of a Change of Control
the Participant terminates his employment for any reason, then the Participant’s
benefits under this Plan shall be determined and paid (i) as provided in
Sections 11.3 through 11.5 if the Participant is a party to an Employment
Protection Agreement with the Corporation, and (ii) as

 



--------------------------------------------------------------------------------



 



provided in Section 11.5 if the Participant does not have an Employment
Protection Agreement with the Corporation. The application of the provisions of
Sections 11.3, 11.4 and 11.5 are illustrated by the examples in Appendix I,
which shall be deemed to be a part of this Plan. If for any reason benefits are
not payable under this Section 11, this Section 11 shall in no way apply to or
restrict the payment of benefits otherwise provided for under this Plan. For
example, if following a Change in Control the Corporation terminates the
Participant’s employment for Cause, then notwithstanding that the Participant
shall not have his benefits determined and paid under this Section 11, the
Participant shall continue to be entitled to his benefits as otherwise provided
under this Plan.
     11.3 For the purpose of determining the benefit under Section 4.1, the
benefit that would have been paid under the Retirement Plan (but for the
limitations of Sections 401(a)(17) and 415 of the Code) shall be determined by
taking into account (i) the amount of the Employee’s lump sum payment under
Section 3(a) of the Employee’s Employment Protection Agreement with the
Corporation, as provided in Section 11.4, and (ii) additional years of credited
service equal to the number (“multiplier”) that is multiplied by the Employee’s
annual base salary and annual bonus (both as defined in the Employee’s
Employment Protection Agreement) to determine the amount of the payment under
Section 3(a) of such Employment Protection Agreement. Such additional years of
credited service shall be taken into account for vesting purposes under the
Plan. In addition, for a Participant who is a party to an Employment Protection
Agreement, there shall be no reduction for benefit commencement prior to age 65
and as early as age 55 on the net benefit (after reduction for the payment under
the Retirement Plan) payable under this Plan.
     11.4 The lump sum payment shall be taken into account by dividing the
amount of the lump sum payment by the multiplier and by treating the Employee as
having additional pensionable earnings, for the purpose of determining the
Participant’s final-average pensionable earnings, equal to such amount for a
number of additional calendar years equal to the multiplier. Moreover, such
additional calendar years shall extend the number of calendar years taken into
account in determining final-average pensionable earnings.
     11.5 The Participant shall receive a cash lump sum payment equal to the
Lump Sum Value of the benefits determined as of the Participant’s earliest
retirement date (age 55 or current age if older) under this Plan. The actuarial
present value shall be based on the mortality table applicable under the
Retirement Plan determined as of the date of the Participant’s termination of
employment and based on an interest rate of 0.0 percent. Such lump sum payment
shall be paid to the Participant upon the lapse of six months following the
Participant’s Termination of Employment.
     11.6 In the event of a Change of Control, then with respect to any matter
involving or relating to a disputed benefit under this Plan, all administrative
decisions, determinations, and interpretations, administrative rules, claims
decisions and the like shall be made on behalf of the Administrator only by a
majority of the Incumbent Board, provided that the Incumbent Board then
constitutes a majority of the Board. If the Incumbent Board does not then
constitute a majority of the Board, then the Incumbent Board shall appoint an
administrator who cannot be removed by the Corporation and such administrator
shall make any such

 



--------------------------------------------------------------------------------



 



decisions, determinations, interpretations and rules. The decisions made by the
administrator shall be final and binding on the parties. The Corporation shall
promptly pay all reasonable legal fees and expenses incurred by the Participant
with respect to any matter involving or relating to a disputed benefit under
this Plan upon submission by the Participant to the Corporation of an invoice
(or other similar document) that reasonably describes the fee or expense to be
paid; provided, however, that the Participant shall reimburse to the Corporation
the amount of any such legal fees and expenses paid by the Corporation if, with
respect to any matter involving or relating to a disputed benefit under this
Plan, a duly authorized court of law determines that the Participant’s claim was
frivolous.
SECTION 12. COMMUTATION OF BENEFITS
     If, as a result of a failure of this Plan to meet the requirements of
Section 409A of the Code and the Treasury Regulations promulgated thereunder,
any benefit payment (or the value thereof) hereunder becomes taxable to a person
prior to the time the benefit payment is actually received by such person, the
Corporation shall accelerate the payment of an amount of such benefits to such
person equal to the amount that is required to be included in the income of such
person as a result of such failure. This Section 12 is intended to comply with,
and shall at all times be construed as complying with, Treas. Reg.
1.409A-3(j)(4)(vii).
     This Plan was originally effective as of October 18, 1996, which date shall
be referred to as the effective date of this Plan. This amended and restated
plan document has been adopted this 13th day of August, 2008.

 



--------------------------------------------------------------------------------



 



MARTIN MARIETTA MATERIALS, INC.
AMENDED AND RESTATED
SUPPLEMENTAL EXCESS RETIREMENT PLAN
APPENDIX I
Example One. The application of Sections 11.3 and 11.4 is illustrated by the
following example. Assume that the Employee’s lump sum payment under Section
3(a) of the Employee’s Employment Protection Agreement is three times the
Employee’s annual base salary and annual bonus. The multiplier, therefore, is
three (3). Assume that the Employee’s lump sum payment under Section 3(a) of the
Employment Protection Agreement is $500,000. The Employee shall be entitled to
three (3) additional calendar years of pensionable earnings of $250,000 each.
Assume that the Retirement Plan provides that the Employee’s final-average
pensionable earnings thereunder is the average of the annual pensionable
earnings for the five (5) consecutive calendar years selected from the most
recent ten (10) consecutive calendar years that would provide the highest
average. Assume that without regard to this Plan the Participant’s pensionable
earnings under the Retirement Plan for the ten (10) most recent consecutive
calendar years are:

             
Year 1
  =   $ 190,000  
Year 2
  =   $ 195,000  
Year 3
  =   $ 200,000  
Year 4
  =   $ 195,000  
Year 5
  =   $ 210,000  
Year 6
  =   $ 220,000  
Year 7
  =   $ 220,000  
Year 8
  =   $ 250,000  
Year 9
  =   $ 250,000  
Year 10
  =   $ 240,000  

Under the Retirement Plan, the Participant’s final-average pensionable earnings
would be the average of his pensionable earnings for years 6 through 10, or
$236,000. For the purpose of determining the benefit under Section 4.1 of this
Plan, the benefit that would have been paid under the Retirement Plan (but for
the limitations of Sections 401(a)(17) and 415 of the Code) shall be determined
by taking into account pensionable earnings of $250,000 for each of three
additional years, Year 11, Year 12 and Year 13, without dropping Year 1, Year 2
and Year 3, with the result that Participant’s final-average pensionable
earnings would be the average of his pensionable earnings for Years 9 through
13, or $248,000 (the highest 5 consecutive calendar years out of the most recent
12 years). Assume that without regard to this Plan the Participant would have
19 years of credited service under the Retirement Plan. For the purpose of
determining the benefit under Section 4.1 of this Plan, the benefit that would
have been paid under the Retirement Plan (but for the limitations of
Sections 401(a)(17) and 415 of the Code) shall be determined by treating the
Participant as having 22 years of credited service (19 years plus 3 years (from
the multiplier)). Assume that the annual retirement benefit provided under the
Retirement Plan is 0.0175 multiplied by the Participant’s final-average
pensionable earnings multiplied by the Participant’s years of credited service.
Under the Retirement Plan the

 



--------------------------------------------------------------------------------



 



Participant’s annual benefit disregarding Sections 401(a)(17) and 415 of the
Code would be: $236,000 X 19 X 0.0175 = $78,470. Assume that the Participant’s
annual benefit under the Retirement Plan taking into account the limitations of
Sections 401(a)(17) and 415 of the Code would be: $195,000 X 19 X 0.0175 =
$64,837.50. Then, the Participant’s annual benefit under this Plan would be:
($248,000 X 21 X 0.0175) or $95,480 minus $64,837.50 = $30,642.50 commencing as
of the Participant’s earliest retirement date (age 55); note that no reduction
is applied on the net benefit ($30,642.50) for commencement as early as age 55.
Example Two. The application of Section 11.5 is illustrated by the following
example. Assume that the Participant in Example One terminated employment at age
49. Assume that under the mortality table then in effect under the Retirement
Plan, the actuarial present value factor at age 49 of annual benefits commencing
at age 55 is 26.5. The amount of the Participant’s lump sum payment at age 49
under this Plan would be 26.5 X $30,642.50 = $812,026.25.
Example Three. The application of Section 11.5 is further illustrated by the
following example. Assume the same facts as in Example One and Example Two,
except that the Participant did not have an Employment Protection Agreement.
Under the Retirement Plan the Participant’s annual benefit commencing at age 65
and disregarding Sections 401(a)(17) and 415 of the Code would be $236,000 x 19
x 0.0175 = $78,470.00. The annual benefit commencing at age 65 under the
Retirement Plan taking into account the limitations of Sections 401(a)(17) and
415 of the Code would be $195,000 x 19 x 0.0175 = $64,837.50. Assume that the
reduction factor for benefits commencing at age 55 is 0.64. Then the annual
benefit commencing at age 55 under this Plan would be ($78,470.00 — $64,837.50)
x 0.64 = $8,724.80 and the amount of the Participant’s lump sum payment at age
49 under this Plan would be 26.5 x $8,724.80 = $231,207.20.

 



--------------------------------------------------------------------------------



 



MARTIN MARIETTA MATERIALS, INC.
AMENDED AND RESTATED
SUPPLEMENTAL EXCESS RETIREMENT PLAN
EXHIBIT A
TIER ONE PARTICIPANTS
ZELNAK, STEPHEN P.
NYE, C. HOWARD
SHEPHARD, DANIEL G.
SIPLING, PHILIP J.
VAIO, BRUCE A.
BAR, ROSELYN R.
LLOYD, ANNE H.
STEWART, JONATHAN T.
SEAMAN, GEORGE S., JR.

 